DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration 
2. 	The applicant's oath/declaration had been reviewed by the Examiner and is found to conform to the requirements prescribed in 37.C.F.R.1.63. 

Foreign Priority
3.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a) -(d), which papers have been placed of record in the file.

Information Disclosure Statement
4. 	The information disclosure statement (IDS) was submitted on 12/23/20. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the Examiner.

     Response to Preliminary Amendment
5.	As per Applicant’s instruction as filed on 03/14/22, claims 16, 18-20, 26, 28-30, and 32-35 have been amended, and claims 1-15 have been canceled.

Response to Applicant’s Restriction/Election Response
6.	Applicant’s election with traverse of the Species V and VI corresponding to claims 20-25 and 30-35 in the reply filed on 03/14/22 has been acknowledged. 
	The Applicant asserts that claims 20-25 and 30-35 are readable upon the elected species.
Applicant traverses the following issues: 
a) 	the lack of unity and the dissection of the figures into species are improper; 
b) 	Why are figures 3, 5, 7, and 13 ignored in the analysis ?; and
C)	Why are there 8 patentably distinct species when some of the figures are related ?; and
d)	the designation (of Species) appears to lack support.
However, upon further review/scrutiny, the Examiner respectfully disagrees with the Applicant’s traversal in view of the following reasons. 
In response to the traversal a), the lack of unity discussed in the last Restriction/Election Requirement is proper at least based on the following reason(s):
i)	this application contains currently pending amended claims 16-35 directed to more than one species of the generic invention, wherein the species addressed in the last Restriction/Election Requirement are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. Thus, please refer to the PCT Rule 13.1. Furthermore, Species can be made by utilizing figures so as to (specifically) represent each Species that pertains to corresponding claim(s).                                                                 
In response to the traversal b), figures 3, 5, 7, and 13 have not been ignored. These figures simply have not been included, because these figures do not necessarily represent Species corresponding to currently pending claims, but they can be used sometimes as a supplemental support to the Species corresponding to the currently pending claims.
In response to the traversal c), indeed some of the figures are related, but each of the 8 patentably distinct species corresponding to their respective figure is substantially different (e.g., Species I corresponding to Fig. 1 is different than Species III corresponding to Fig. 4).  
In response to the traversal d), it is crystal clear that each designated Species have much support with respect to each corresponding figures, which explains/states the distinct subject matter between each Species corresponding to currently pending claims, and based on claims explanation with respect to a single general inventive concept under PCT Rule 13.1, because, under PCT Rule 13.2, they lack the same or corresponding special technical features at least for the following reasons.
Claims 16 and 26 (and eligible corresponding dependent claims) corresponding to Species II (Fig. 2), each recites a method and an apparatus, respectively, at least comprising:
determining at least one context for encoding (special technical feature) a syntax element associated with a current block of a picture in function of a current quantization parameter associated with said current block; and
context-based entropy encoding (special technical feature) said syntax element with the at least one determined context.

Claims 20 and 30 (and eligible corresponding dependent claims) corresponding to Species I (Fig. 1), each recites a method and an apparatus, respectively, at least comprising:
determining at least one context for decoding (special technical feature) a syntax element associated with a current block of a picture in function of a current quantization parameter associated with said current block; and
context-based entropy decoding said syntax element with the at least one determined context.
Therefore, the above features lack unity of invention because the groups of Species do not share the same or corresponding special technical feature(s).
In conclusion, since Applicant has elected Species I (Fig. 1) corresponding to claims 20-25 and 30-35, the Examiner will examine on merits the elected Species I corresponding to claims 20-25 and 30-35, and the remaining claims 16-19 and 26-29 have been considered/treated as withdrawn claims, in view of all of the reasons as set forth above.
If claims are added after the election, Applicant must indicate which are readable upon the elected species. MPEP § 809.02(a).
Henceforth, in view of all of the reasons as set forth above, requirement for unity of invention for Examination purposes as indicated is proper.
The requirement for unity of invention is now deemed proper and is therefore made FINAL.

      Claim Rejections - 35 USC §102
7.    	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

8.    	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




9.    	Claims 20 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al (2016/0353113 A1).
Regarding claims 20 and 30, Zhang et al discloses adaptive context initialization, comprising:
determining at least one context for decoding a syntax element (Fig. 5, 118; Fig. 7, syntax element) associated with a current block of a picture in function of a current quantization parameter associated with the current block (Fig. 16, 336; paras. [0352], [0247], [0250]); and
context-based entropy decoding (70) the syntax element (as above) with the at least one determined context (Figs. 7 and16, element 336; paras. [0352], [0247], [0250]).

10.    	Claims 20-21 and 30-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by He et al (2015/0334425 A1).
Regarding claims 20 and 30, He et al discloses a method and an apparatus comprising one or more processors configured to perform:
determining at least one context for decoding a syntax element associated with a current block of a picture in function of a current quantization parameter associated with the current block (Fig. 6, 304; paras. [0049-0051], [0064-0068], [0071-0073]); and
context-based entropy decoding (52, 304) the syntax element with the at least one determined context (302) (Figs. 2 and 6; paras. [0049-0051]).
Regarding claims 21 and 31, He et al discloses the range of Q parameters (QP) values being divided into sub-ranges [q0, q1] and a plurality/set of contexts being associated with each sub-range, and determining a current sub-range to which said current QP belongs and using the plurality/set of contexts associated with said current sub-range (paras. [0070-0072]).

Claim Rejections - 35 USC § 103
11. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

12.	The following is a quotation of (AIA ) 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

13.	Claims 22 and 32 are rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over Zhang et al (2016/0353113 A1) in view of ZHANG et al (2019/0158837 A1) and Kim (2019/0253624 A1).
Regarding claims 22 and 32, Zhang et al discloses updating probabilities of the context-based entropy decoding (para. [0109], [0280]).
Zhang et al does not seem to particularly disclose updating probabilities of the context-based entropy decoding in the case where the current quantization parameter is close to a quantization parameter of at least one neighboring block of said current block and not updating probabilities otherwise.
However, ZHANG et al teaches content initialization with temporal prediction comprising: 
determining at least one context (180) initialization using Qp for portion of a picture (Fig. 14; para. [0216]); 
entropy decoding (236) the entropy coded data (syntax element) (abs.; Fig. 16); and
a video coder may be configured to update the probability states for consecutive QPs that share the same probability states. In some examples, a video coder may determine the context initialization (e.g., including probability states) using consecutive QPs for a portion of a picture of video data decoded using temporal prediction and store the context initialization with a single probability state (or multiple probability states) for the QPs, so that a memory use of the video coder for storing the context initialization may be reduced while permitting improved coding efficiency from using context initialization with temporal prediction (paras. [0173], [0179], [0005]).
Furthermore, Kim teaches image data decoding apparatus at least comprising:
when entropy encoding (e.g., CABAC) is performed on a syntax element such as information generated through an encoding/decoding process and the residual block data, an entropy encoding apparatus may include a binarizer, a context modeler, and a binary arithmetic coder, wherein the binary arithmetic coder may include a regular coding engine and a bypass coding engine (para. [0132]); and
QP in the current block/unit may be used to set a QP acquired based on a QP in at least one neighboring block/unit or a QP in at least one previous unit as a predicted value and generate difference information, wherein the information regarding a difference from a QP acquired based on a QP of a neighboring block/unit, such as a block on a left side, an upper left side, a lower left side, an upper side, an upper right side, and the like of the current block may be generated, in order to improve an image setting process in initial steps for encoding and decoding in consideration of the characteristics of a 360-degree image (paras. [0125], [0005-0007]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the apparatus/method as taught by Zhang et al to incorporate/combine ZHANG et al and Kim’s teachings as above so as to update probabilities of the context-based entropy decoding in the case where the current quantization parameter is close to a quantization parameter of at least one neighboring block of said current block and not update probabilities otherwise, so that a memory use of the video coder/decoder for storing the context initialization may be reduced while permitting improved coding/decoding efficiency from using context initialization with temporal prediction, and to improve an image setting process in initial steps for encoding and decoding in consideration of the characteristics of a 360-degree image.

14.	Claims 23 and 33 are rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over Zhang et al (2016/0353113 A1) in view of ZHANG et al (2019/0158837 A1) and Kim (2019/0253624 A1).
Regarding claims 23 and 33, Zhang et al discloses updating probabilities of the context-based entropy decoding (para. [0109], [0280]).
Zhang et al does not seem to particularly disclose updating probabilities of the context-based entropy decoding in the case where the current quantization parameter is close to quantization parameters of all the neighboring blocks of said current block and not updating probabilities otherwise.
However, ZHANG et al teaches content initialization with temporal prediction comprising: 
determining at least one context (180) initialization using Qp for portion of a picture (Fig. 14; para. [0216]); 

entropy decoding (236) the entropy coded data (syntax element) (abs.; Fig. 16); and
a video coder may be configured to update the probability states for consecutive QPs that share the same probability states. In some examples, a video coder may determine the context initialization (e.g., including probability states) using consecutive QPs for a portion of a picture of video data decoded using temporal prediction and store the context initialization with a single probability state (or multiple probability states) for the QPs, so that a memory use of the video coder for storing the context initialization may be reduced while permitting improved coding efficiency from using context initialization with temporal prediction (paras. [0173], [0179], [0005]).
Furthermore, Kim teaches image data decoding apparatus at least comprising:
when entropy encoding (e.g., CABAC) is performed on a syntax element such as information generated through an encoding/decoding process and the residual block data, an entropy encoding apparatus may include a binarizer, a context modeler, and a binary arithmetic coder, wherein the binary arithmetic coder may include a regular coding engine and a bypass coding engine (para. [0132]); and
QP in the current block/unit may be used to set a QP acquired based on a QP in at least one neighboring block/unit or a QP in at least one previous unit as a predicted value and generate difference information, wherein the information regarding a difference from a QP acquired based on a QP of a neighboring block/unit, such as a block on a left side, an upper left side, a lower left side, an upper side, an upper right side, and the like of the current block may be generated, in order to improve an image setting process in initial steps for encoding and decoding in consideration of the characteristics of a 360-degree image (paras. [0125], [0005-0007]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the apparatus/method as taught by Zhang et al to incorporate/combine Zhang et al and Kim’s teachings as above so as to update probabilities of the context-based entropy decoding in the case where the current quantization parameter is close to quantization parameters of all the neighboring blocks of said current block and not updating probabilities otherwise, so that a memory use of the video coder/decoder for storing the context initialization may be reduced while permitting improved coding/decoding efficiency from using context initialization with temporal prediction, and to improve an image setting process in initial steps for encoding and decoding in consideration of the characteristics of a 360-degree image. 

15.	Claims 24 and 34 are rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over Zhang et al (2016/0353113 A1) in view of ZHANG et al (2019/0158837 A1) and Kim (2019/0253624 A1).
Regarding claims 24 and 34, Zhang et al discloses, wherein the current block is context based arithmetic decoded according to bypass mode (Fig. 7; paras. [0007], [0266], [0215], [0224]).
Zhang et al does not seem to particularly disclose, wherein the current block is context based arithmetic decoded in a case where the current quantization parameter is close to a quantization parameter of at least one neighboring block of said current block, and is decoded in the bypass mode otherwise.
However, ZHANG et al teaches content initialization with temporal prediction comprising: 
wherein a current block is context based arithmetic decoded (paras. [0005-0006]);
determining at least one context (180) initialization using Qp for portion of a picture (Fig. 14; para. [0216]); 
entropy decoding (236) the entropy coded data (syntax element) (abs.; Fig. 16); and
a video coder may be configured to update the probability states for consecutive QPs that share the same probability states. In some examples, a video coder may determine the context initialization (e.g., including probability states) using consecutive QPs for a portion of a picture of video data decoded using temporal prediction and store the context initialization with a single probability state (or multiple probability states) for the QPs, so that a memory use of the video coder for storing the context initialization may be reduced while permitting improved coding efficiency from using context initialization with temporal prediction (paras. [0173], [0179], [0005]).
Moreover, Kim teaches image data decoding apparatus at least comprising:
when entropy encoding (e.g., CABAC) is performed on a syntax element such as information generated through an encoding/decoding process and the residual block data, an entropy encoding apparatus may include a binarizer, a context modeler, and a binary arithmetic coder, wherein the binary arithmetic coder may include a regular coding engine and a bypass coding engine (para. [0132]); and
QP in the current block/unit may be used to set a QP acquired based on a QP in at least one neighboring block/unit or a QP in at least one previous unit as a predicted value and generate difference information, wherein the information regarding a difference from a QP acquired based on the QP of a neighboring block/unit, such as a block on a left side, an upper left side, a lower left side, an upper side, an upper right side, and the like of the current block may be generated, in order to improve an image setting process in initial steps for encoding and decoding in consideration of the characteristics of a 360-degree image (paras. [0125], [0005-0007]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the apparatus/method as taught by Zhang et al to incorporate/combine ZHANG et al and Kim’s teachings as above, so that the current block is context based arithmetic decoded in a case where the current quantization parameter is close to the quantization parameter (QP) of at least one neighboring block of the current block, and is decoded in the bypass mode otherwise, so that a memory use of the video coder/decoder for storing the context initialization may be reduced while permitting improved coding/decoding efficiency from using context initialization with temporal prediction, and to improve an image setting process in initial steps for encoding and decoding in consideration of the characteristics of a 360-degree image.

16.	Claims 25 and 35 are rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over Zhang et al (2016/0353113 A1) in view of Sole Rojals et al (2013/0003835 A1) and Guo et al (2013/0114676 A1).
Regarding claims 25 and 35, Zhang et al does not seem to particularly disclose,
wherein the syntax element associated with the current block belongs to the set of syntax elements comprising: 
a significance flag of a transform coefficient of the block;
a flag indicating whether an absolute value of a transform coefficient level of the block is greater than one or two; 
an (syntax) element used to decode the position of the last significant transform coefficient in the block; and
a split flag.
However, Sole Rojals et al teaches coding of last significant transform coefficient comprising:
wherein a syntax element associated with the current block belongs to a set of syntax elements comprising: 
a significance flag of a transform coefficient of the block (paras. [0128-0130], [0078]); 
a flag indicating whether an absolute value of a transform coefficient level of the block is greater than one or two (paras. [0080-0081]); 
a video encoder for encoding a position of the last significant transform coefficient in the block (para. [0074]); and
a split flag, so that a video decoder receives the coordinate indicator and converts the coordinate indicator into a scan-based last significant transform coefficient indicator, wherein the scan-based last significant transform coefficient indicator indicates the ordinal position of the last significant transform coefficient (abs.; paras. [0098], [0010]).
Moreover, Guo et al teaches context optimization for last significant (transform) coefficient position at least comprising:
a video decoder configured to, obtain an encoded binary string indicating a position of a last significant coefficient within a block of transform coefficients associated with a video block, wherein the encoded binary string is encoded using CABAC, determine a context for a binary index of the encoded binary string based on a video block size, wherein the context is assigned to at least two binary indices, wherein each of the at least two binary indices are associated with different video block sizes, and decode the encoded binary string using CABAC based at least in part on the determined context (para. [0016]); and
entropy decoding module (70) for receiving an entropy encoded bitstream and decodes syntax elements from the bitstream, and an (syntax) element used to decode a position of a last significant transform coefficient in the block, in order to optimize the decoding of the transform coefficients, so that it is desirable to efficiently code the one or more syntax elements that indicate a position of a last significant coefficient (paras. [0130], [0029]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the apparatus/method as taught by Zhang et al to incorporate/combine Sole Rojals et al and Guo et al’s teachings as above so that the syntax element associated with the current block belonging to the set of syntax elements comprises:
the significance flag of a transform coefficient of the block, the flag indicating whether the absolute value of a transform coefficient level of the block is greater than one or two,
the (syntax) element used to decode the position of the last significant transform coefficient in the block, and the split flag, so that the video decoder receives the coordinate indicator and converts the coordinate indicator into a scan-based last significant transform coefficient indicator, wherein the scan-based last significant transform coefficient indicator indicates the ordinal position of the last significant transform coefficient, and to optimize the decoding of the transform coefficients, so that it is desirable to efficiently code/decode the one or more syntax elements that indicate a position of a last significant transform coefficient. 

					Conclusion
17.	The prior art made of record is considered pertinent to Applicant's disclosure.
A) 	Coban et al (2012/0099646 A1), Adaptive scanning of transform coefficients for video coding.
B)	TERADA et al (2013/0336388 A1), moving picture coding/decoding apparatus/method, and moving picture coding and decoding apparatus.

18.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWN S AN whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

19.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

20.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHAWN S AN/Primary Examiner, Art Unit 2483